Citation Nr: 1500229	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-12 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disability, including as due to exposure to asbestos.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to September 1968 in the United States Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied service connection for lung and bilateral knee disabilities, and granted service connection for bilateral hearing loss that was assigned an initial noncompensable disability evaluation, effective March 17, 2008.  

The Veteran submitted a timely notice of disagreement with the denial of his service connection claims and the initial disability evaluation assigned for his hearing loss.  A statement of the case (SOC) was issued in March 2010 but he perfected an appeal only as to his claims for service connection for a lung disability and an initial compensable rating for bilateral hearing loss.

The issue of entitlement to service connection for a lung disability, including as due to exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had Level I hearing loss in both ears since the effective date of service connection for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records.  A review of the Veteran's electronic file does not reveal any additional evidence relevant to the increased rating claim on appeal.

Further, in March 2009 and November 2010, the Veteran underwent VA examinations and the examination reports are of record. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran's November 2010 audiology examination included such a description, noting his reports of hearing difficulty that had no effects on his usual daily life.

The April 2009 and November 2010 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the hearing loss disability.  There is no evidence of a change in the disability since the November 2010 examination.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

Laws and Regulations

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted above show that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100. 

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Facts

On VA audiological examination in March 2009, pure tone thresholds, in decibels (dB), were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
50
60
LEFT

5
10
35
55

The Veteran averaged a 34 dB loss for the right ear and a 26 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 96 percent in the right ear and 92 percent in the left ear.  This equates to a Level I hearing loss in each ear.  38 C.F.R. §§ 4.85, 4.86(a).  

On VA audiological examination in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
50
50
LEFT

5
10
35
50

The Veteran averaged a 33 dB loss for the right ear and a 25 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 92 percent in the right ear and 96 percent in the left ear.  This equates to a Level I hearing loss in each ear.  38 C.F.R. §§ 4.85, 4.86(a).  

As to the effect of the Veteran's hearing disability on occupation, the examiner commented that the Veteran was not employed and the impact of the hearing disability on occupational activities was hearing difficulty.  The hearing loss had no effects on the Veteran's usual daily activities.

Schedular Rating

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had Level I hearing in both ears throughout the period since the effective date of service connection.  There is no evidence of that would warrant a compensable schedular rating for bilateral hearing loss. 

Thus, the evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating.

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected bilateral hearing loss disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's hearing loss is manifested by difficulty understanding what is said, but the rating criteria contemplate impairment in word recognition and speech reception.  The rating schedule contemplates these symptoms.  Diagnostic Code 6100.  No additional manifestations have been reported and the VA examiner specifically found no impacts on daily life; thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran is reportedly not working, but the March 2009 VA respiratory examination shows that this was because the Veteran had retired after 36 years of employment.  He has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected bilateral hearing.  Thus, any further consideration of TDIU is not warranted at this time.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that he was exposed to asbestos aboard a naval ship while on active duty that caused his current lung disease.  See e.g., May 2009 notice of disagreement (NOD).  Private and VA medical records, dated from 2007 to 2010, reflect his treatment for severe pulmonary fibrosis.

The Veteran's service records show that he served as a boatswain's mate aboard the USS AMERICA.  The AOJ reported that, according to the Navy Liaison Office, the likelihood of exposure to asbestos serving as a boatswain's mate was minimal.  See March 2010 SOC at page 23.  

In March 2009, a VA examiner said factors to be considered in causation were exposure to asbestos during the Veteran's work with railroad, exposure to asbestos while on active duty, and amiodarone toxicity used for treatment for chronic atrial fibrillation.  As to how much contribution exposure to asbestos during military service made in causation of interstitial pulmonary fibrosis in the Veteran, the examiner could not opine without resorting to mere speculation.  The examiner did not explain why it was not possible to provide the necessary opinions.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).

In October 2009, the Veteran's private physician noted reports by family member that the Veteran had significant asbestos exposure in service.  The physician concluded that that the in-service exposure "could" have been the "initial insult" to the Veteran's "pulmonary status."

In April 2008, May 2009 and January 2010 statements, the Veteran argued that he was not exposed to asbestos during his post service railroad work.  He explained that he was a trainman and conductor and did not work in train engine rooms and that trains used aerodynamic braking.  

In light of the inadequacy of the VA examiner's reasons for not providing an opinion, the opinion and contentions received after the examination, and the records to be obtained a new VA examination is needed.

A January 8, 2009 VA discharge summary recounts the Veteran's history of an exacerbation of his pulmonary condition in November 2008, for which he was hospitalized at Lutheran Hospital for intubation and mechanical ventilation.  He underwent a bronchoscopy and was found MRSA positive from that procedure.  Only some of these records (radiology and laboratory reports) are in the claims file.  

The Veteran was treated and then transferred to Progressive Hospital in Fort Wayne on November 26, 2008 for treatment of his chronic respiratory failure and deconditioning.  These records are not in the claims file.  Nor are records of a double lung transplant reportedly performed at Methodist Hospital in Indianapolis on March 22, 2010.  See June 23, 2010 VA medical record.

These records have not been obtained.  VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A(b),(c) (West 2014).  VA has not yet attempted to obtain the more Veteran's recent medical records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all treatment for respiratory disabilities since October 2010.  Take the necessary steps to obtain records of the treatment.

2.  Ask the Veteran to complete authorizations for VA to obtain all records regarding his treatment for a lung disability at Lutheran Hospital, and at Progressive Hospital in Fort Wayne, in November and December 2008, from Dr. E.F., the Veteran's pulmonologist since November 2009, and at Methodist Hospital in Indianapolis, including since 2010.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

3.  After completion of the development specified above, schedule the Veteran for a VA respiratory examination by a physician to obtain an opinion as to whether current respiratory disorder is related to in-service disease or injury, including in-service asbestos exposure.  The examiner should note review of the claims folder.  The examiner should assume that the Veteran had asbestos exposure during his service in the Navy.  

The examiner should opine whether any lung disability identified since 2008, including fibrosis and interstitial lung disease, is at least as likely as not (a 50 percent or higher degree of probability) due to disease or injury in active service including in-service asbestos exposure.

The examiner should provide reasons for these opinions.  

The examiner should address the opinion provided by the Veteran's pulmonologist on October 13, 2009 (to the effect that the current fibrosis could be related to in-service asbestos exposure, chest X-rays prior to being exposed to amiodarone showed faint interstitial lower lobe pulmonary infiltrates consistent with pulmonary fibrosis; that asbestos is a known inciter of pulmonary fibrosis; and that asbestos fibrosis or any lung disease may show progression when exposed to a pulmonary toxic drug such as amiodarone.)

If an opinion cannot be provided without resort to speculation, the examiner specify why this is so, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


